Exhibit 99.19B BlackRock Enhanced Government Fund Inc. Cusip: 09255K108 Ticker: EGF Record Date April 16, 2012 Pay Date April 30, 2012 Distribution Amount per share $ 0.070000 The following table sets forth the estimated amounts of the current distribution and the cumulative distributions paid this fiscal year to date from the following sources: net investment income, net realized short-term capital gains, net realized long-term capital gains and return of capital. All amounts are expressed per common share. Current Distribution % Breakdown of the Current Distribution Total Cumulative Distributions for the Fiscal Year to Date % Breakdown of the Total Cumulative Distributions for the Fiscal Year to Date Net Investment Income $ 0.058935 84 % $ 0.198935 95 % Net Realized Short-Term Capital Gains $ - 0 % $ - 0 % Net Realized Long-Term Capital Gains $ - 0 % $ - 0 % Return of Capital $ 0.011065 16 % $ 0.011065 5 % Total (per common share) $ 0.070000 100 % $ 0.210000 100 % Average annual total return (in relation to NAV) for the 5-year period ending on March 31, 2012 4.68 % Annualized current distribution rate expressed as a percentage of NAV as of March 31, 2012 5.20 % Cumulative total return (in relation to NAV) for the fiscal year through March 31, 2012 0.23 % Cumulative fiscal year distributions as a percentage of NAV as of March 31, 2012 0.87 % You should not draw any conclusions about the Fund’s investment performance from the amount of this distribution or from the terms of the Fund's Managed Distribution Plan. The Fund estimates that it has distributed more than its income and net realized gains; therefore, a portion of your distribution may be a return of capital. A return of capital may occur, for example, when some or all of the money that you invested in the Fund is paid back to you. A return of capital does not necessarily reflect the Fund’s investment performance and should not be confused with ‘yield’ or ‘income’. The amounts and sources of distributions reported in the Notice are only estimates and are not being provided for tax reporting purposes. The actual amounts and sources of the amounts for tax reporting purposes will depend upon the Fund’s investment experience during the remainder of its fiscal year and may be subject to changes based on the tax regulations. The Fund will send you a Form 1099-DIV for the calendar year that will tell you how to report these distributions for federal income tax purpose. Contact Number: 888-825-2257 BlackRock Enhanced Government Fund Inc. Cusip: 09255K108 Ticker: EGF Record Date May 15, 2012 Pay Date May 31, 2012 Distribution Amount per share $ 0.070000 The following table sets forth the estimated amounts of the current distribution and the cumulative distributions paid this fiscal year to date from the following sources: net investment income, net realized short-term capital gains, net realized long-term capital gains and return of capital. All amounts are expressed per common share. Current Distribution % Breakdown of the Current Distribution Total Cumulative Distributions for the Fiscal Year to Date % Breakdown of the Total Cumulative Distributions for the Fiscal Year to Date Net Investment Income $ 0.055662 80 % $ 0.254597 91 % Net Realized Short-Term Capital Gains $ - 0 % $ - 0 % Net Realized Long-Term Capital Gains $ - 0 % $ - 0 % Return of Capital $ 0.014338 20 % $ 0.025403 9 % Total (per common share) $ 0.070000 100 % $ 0.280000 100 % Average annual total return (in relation to NAV) for the 5-year period ending on April 30, 2012 4.83 % Annualized current distribution rate expressed as a percentage of NAV as of April 30, 2012 5.17 % Cumulative total return (in relation to NAV) for the fiscal year through April 30, 2012 1.38 % Cumulative fiscal year distributions as a percentage of NAV as of April 30, 2012 1.29 % You should not draw any conclusions about the Fund’s investment performance from the amount of this distribution or from the terms of the Fund's Managed Distribution Plan. The Fund estimates that it has distributed more than its income and net realized gains; therefore, a portion of your distribution may be a return of capital. A return of capital may occur, for example, when some or all of the money that you invested in the Fund is paid back to you. A return of capital does not necessarily reflect the Fund’s investment performance and should not be confused with ‘yield’ or ‘income’. The amounts and sources of distributions reported in the Notice are only estimates and are not being provided for tax reporting purposes. The actual amounts and sources of the amounts for tax reporting purposes will depend upon the Fund’s investment experience during the remainder of its fiscal year and may be subject to changes based on the tax regulations. The Fund will send you a Form 1099-DIV for the calendar year that will tell you how to report these distributions for federal income tax purpose. Contact Number: 888-825-2257 BlackRock Enhanced Government Fund Inc. Cusip: 09255K108 Ticker: EGF Record Date June 15, 2012 Pay Date June 29, 2012 Distribution Amount per share $ 0.070000 The following table sets forth the estimated amounts of the current distribution and the cumulative distributions paid this fiscal year to date from the following sources: net investment income, net realized short-term capital gains, net realized long-term capital gains and return of capital. All amounts are expressed per common share. Current Distribution % Breakdown of the Current Distribution Total Cumulative Distributions for the Fiscal Year to Date % Breakdown of the Total Cumulative Distributions for the Fiscal Year to Date Net Investment Income $ 0.057529 82 % $ 0.312126 89 % Net Realized Short-Term Capital Gains $ - 0 % $ - 0 % Net Realized Long-Term Capital Gains $ - 0 % $ - 0 % Return of Capital $ 0.012471 18 % $ 0.037874 11 % Total (per common share) $ 0.070000 100 % $ 0.350000 100 % Average annual total return (in relation to NAV) for the 5-year period ending on May 31, 2012 5.08 % Annualized current distribution rate expressed as a percentage of NAV as of May 31, 2012 5.17 % Cumulative total return (in relation to NAV) for the fiscal year through May 31, 2012 1.78 % Cumulative fiscal year distributions as a percentage of NAV as of May 31, 2012 1.72 % You should not draw any conclusions about the Fund’s investment performance from the amount of this distribution or from the terms of the Fund's Managed Distribution Plan. The Fund estimates that it has distributed more than its income and net realized gains; therefore, a portion of your distribution may be a return of capital. A return of capital may occur, for example, when some or all of the money that you invested in the Fund is paid back to you. A return of capital does not necessarily reflect the Fund’s investment performance and should not be confused with ‘yield’ or ‘income’. The amounts and sources of distributions reported in the Notice are only estimates and are not being provided for tax reporting purposes. The actual amounts and sources of the amounts for tax reporting purposes will depend upon the Fund’s investment experience during the remainder of its fiscal year and may be subject to changes based on the tax regulations. The Fund will send you a Form 1099-DIV for the calendar year that will tell you how to report these distributions for federal income tax purpose. Contact Number: 888-825-2257
